Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 1 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 2 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 3 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 4 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 5 of 12
          Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 6 of 12




/s/ Meta R. Green


        03/18/2020
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 7 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 8 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 9 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 10 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 11 of 12
Case 18-22929-kl   Doc 225   Filed 03/18/20   Page 12 of 12
